Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that the applicant is claiming a dental attachment placement apparatus comprising an attachment for interaction with an aligner dental appliance, but does not claim the aligner. Therefore, the limitation of claim 43 including “the attachment is correctly positioned and oriented with respect to a corresponding engagement surface of the dental appliance” are unclear.  The limitations are being interpreted as functional limitations, such that the surfaces of the attachment can be engaged with a dental 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10-12, 15, 18, 21, 24-25, 27-28, 30-32, 36-38 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman et al (2005/0233276) in view of Schulhof et al. (2016/0346063) in view of Pearlman (4,134,208) in view of Fornoff (2006/0275729).
Kopelman teaches with respect to claim 7, a dental attachment placement apparatus 110 comprising an attachment 358 including an affixing surface for affixing to a particular tooth surface and an exterior surface opposite the affixing surface, the affixing surface having a shape that mates with a shape of the particular tooth surface (see fig. 2a shows surface for mating with the tooth surface), the exterior surface having engagement surface configured to engage with an aligner dental appliance to apply a force to one or more teeth (see previous office actions regarding the functional limitation being met by the prior art), a body 110 having an aperture boundary defining a perimeter of an aperture 357 through the body to allow placement of the attachment 358 on the particular tooth surface, wherein the body includes a contoured portion that is 
Schulhof teaches a dental attachment placement apparatus comprising multiple supports 22 formed as part of the body 20 (par.27) to hold and position the attachment and connecting the attachment 29/25 to the body 20 so that when the contoured portion of the body and the corresponding contour on the tooth surface are aligned, the attachment is at a desired orientation with respect to the particular tooth surface (see abstract, 37, 41) and a back side of the attachment is at a desired angled with respect 
Pearlman teaches a dental attachment placement apparatus comprising a support, for holding and breaking away from the attachment, having a first width as 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fornoff teaches a dental attachment placement apparatus including the multiple supports including at least two supports connected to laterally opposing surfaces the attachment with respect to the body (see figs. 6-7, such that the supports are the elements on either side of the body 21 forming the connection 23 on the upper and lower surface of the attachment 4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the arrangement In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
With respect to claim 10, Kopelman further teaches wherein the aperture 357 is sized larger than the affixing surface of the attachment (see fig. 8d, par. 99), with respect to claim 11, wherein the aperture has the same shape a the affixing surface of the attachment (see fig. 8d) and with respect to claim 12, wherein the aperture is sized larger than the affixing surface of the attachment and wherein the aperture has the same shape as the affixing surface of the attachment (see fig. 8d).  
With respect to claim 15, Kopelman teaches a dental attachment placement apparatus 110 comprising a dental attachment 358 including an affixing surface for bonding to a particular tooth surface and an exterior surface opposite the affixing surface, the affixing surface having a shape that mates with a shape of the particular tooth surface (see fig. 2a shows surface for mating with the tooth surface), the exterior surface having engagement surfaces configured to engage with an aligner dental appliance to apply a force to one or more teeth (see cited prior art of Breads which teaches brackets interacting with an aligner appliance to apply force to teeth.  The structure of the attachment taught by Kopelman is capable of functioning as claimed, therefore, the claimed limitations are met), a body 110 including a contoured surface shape to mate with a corresponding contoured surface of one or more teeth, the body 
Schulhof teaches dental attachment placement apparatus wherein multiple supports 22 formed as part of the body 20 (par.27) and connecting the attachment 29/25 to the body 20, to easily place the attachments in the desired positions, so that when the contoured portion of the body and the corresponding contour on the tooth surface are aligned, the attachment is at a desired orientation with respect to the 
Pearlman teaches a dental attachment placement apparatus comprising a support for connecting and breaking away from an attachement, having a first width as measured along the perimeter of the body and a second width as measure across a corresponding breaking region, the second width being narrower than the first width conductive to breaking at the breaking region for separating the attachment form the body (see figs. 1-2, 4-7, col. 2, ll. 46-53, annaoted figure above).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Kopelman/Schulhof with the narrowed breaking point of the support as discussed above in detail as taught by Pearlman in order to easily remove the attachment from the body without the need for any other tools and control the location of the breaking point. Kopelman/Schulhof/Pearlman teaches the invention as substantially claimed and discussed above, however, does not specifically teach the multiple supports including at least two supports connected to laterally opposing surfaces of the dental attachment with respect to the body.   
Fornoff teaches a dental attachment placement apparatus including the multiple supports including at least two supports connected to laterally opposing surfaces the attachment with respect to the body (see figs. 6-7, such that the supports are the elements on either side of the body 21 forming the connection 23 on the upper and lower surface of the attachment 4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the arrangement of the multiple supports as taught by Kopelman/Schulhof/Pearlman with the two In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
With respect to claim 18, Kopelman further teaches wherein the body includes a second attachment mounting structure for attaching a second dental attachment to an exterior surface of a tooth (see fig. 1).  Kopelman teaches the invention as substantially claimed and discussed above, however, does not specifically teach the multiple supports maintain the position of the dental attachment with respect to the body while the apparatus is placed on the one or more teeth.
Schulhof teaches with respect to claim 19, the dental attachment placement apparatus comprising the multiple supports maintain the position of the dental attachment with respect to the body while the apparatus is placed on the one or more teeth (pars. 37, 41). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Kopelman with the supports as taught by Schulhof in order to reduce the amount of time required for placing the brackets on the teeth and reduce errors (see par. 13).
With respect to claim 21, Kopelman teaches a dental attachment placement apparatus comprising dental attachment 358 including an affixing surface for affixing to a particular tooth surface and an exterior surface opposite the affixing surface, the affixing surface having a shape that mates with a shape of the particular tooth surface (see fig. 2a shows surface for mating with the tooth surface), the exterior surface having 
Schulhof teaches the attachment mounting structure includes multiple struts 22 integrally formed as part of the body 20 (par. 27) and connected to the dental attachment to support the dental attachment on the body (see figs. 1-2), wherein a breaking region of each of the multiple struts is connected to the exterior surface of the dental attachment and is configured to break to separate the dental attachment from the body (see figs. 1-2, pars. 37, 43, the supports are one piece with the attachment, therefore, they are broken when removed from the attachment 29/25) and the attachment is at a desired orientation with respect to the particular tooth surface and a back surface of the attachment is at a desired angle with respect to the particular tooth surface (see abstract, 37, 41, the attachments are designed to be fitted to the tooth in the prescribed orientation, therefore the back of the attachment is at a desired angle with respect to the tooth in order to fit on the tooth as desired),.  Schulhof further teaches the affixing surface having a shape that mates with a corresponding shape of the particular tooth surface (see par. 34).  It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Kopelman with the supports connected to the attachment as discussed above in detail as taught by Schulhof in order to reduce the amount of time required for placing the brackets on the teeth and reduce errors (see par. 13) and customized the affixing surface of the attachment in order to provide a secure connection to the tooth.  Kopelman/Schulhof teaches the invention as substantially claimed and discussed above, however, does not 
Pearlman teaches a dental attachment mounting structure comprising a support for connecting to an attachment for placement and breaking away from the attachment, having a first width as measured along the perimeter of the body and a second width as measure across a corresponding breaking region, the second width being narrower than the first width conductive to breaking at the breaking region for separating the attachment form the body (see figs. 1-2, 4-7, col. 2, ll. 46-53, annaoted figure above).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Kopelman/Schulhof with the narrowed breaking point on the support as taught by Pearlman in order to easily remove the attachment from the body without the need for any other tools and control the location of the breaking point.  Kopelman/Schulhof/Pearlman teaches the invention as substantially claimed and discussed above, however does not specifically teach wherein the multiple struts including two or more struts connected to laterally opposing surfaces of the dental attachment with respect to the body to support the dental attachment within the aperture.
 Fornoff teaches a dental attachment placement apparatus including the multiple supports including at least two supports connected to laterally opposing surfaces the attachment with respect to the body (see figs. 6-7, such that the supports are the elements on either side of the body 21 forming the connection 23 on the upper and lower surface of the attachment 4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the arrangement of the multiple supports as taught by Kopelman/Schulhof/Pearlman with the two supports connected to laterally opposing surfaces the attachment with respect to the body in order to support the attachment in any desired orientation to deliver the attachment to the tooth in the desired position.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
With respect to claim 24, Kopelman teaches the contoured surface of the body and the corresponding contours of the tooth are aligned, they frictionally hold the apparatus in place against the tooth during securement of the dental attachment (par. 91, friction retains the body of the elastic material on the teeth) and with respect to claim 25, wherein the body includes multiple attachment mounting structures each having an aperture that allows corresponding attachment to be placed into a corresponding tooth surface (see fig. 1). 
With respect to claim 27, Kopelman teaches a dental attachment placement apparatus 100, comprising an attachment 358 having an affixing surface for bonding to a particular position on a particular tooth and an exterior surface opposite the affixing surface (see fig. 2a), the affixing surface having a contour that mates with a surface 
Schulhof teaches a dental attachment structure comprising multiple supports 22 integrally formed as part of the body 20 (par. 27) and connecting the attachment 25/29 to the body, the multiple supports supporting the attachment with respect to the aperture of the body (see figs. 1-2), wherein a breaking region of each of the multiple supports is connected to the exterior surface of the attachment and wherein the body is configured to be separated from the dental attachment at the breaking regions(see figs. 1-2, pars. 37, 43, the supports are one piece with the attachment, therefore, they are broken when removed from the attachment 29/25) and the when the apparatus is placed on the teeth, the affixing surface on a back side of the dental attachment is at a desired angle with respect to the surface of the particular tooth (see abstract, 37, 41, the attachments are designed to be fitted to the tooth in the prescribed orientation, therefore the back of the attachment is at a desired angle with respect to the tooth in order to fit on the tooth as desired). Schulhof further teaches the affixing surface having a shape that mates with a corresponding shape of the particular tooth surface (see par. 34).  It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Kopelman with the supports connecting the attachment as discussed above in detail as taught by Schulhof in order to reduce the amount of time required for placing the brackets on the teeth and reduce errors (see par. 13) and customized the affixing surface of the attachment in order to provide a secure connection to the tooth.  Kopelman/Schulhof teaches the invention as substantially claimed and discussed above, however, does not specifically teach at least one of the multiple supports having 
Pearlman teaches a support for connecting to an attachment for placement and breaking away from the attachment after placement, having a first width as measured along the perimeter of the body and a second width as measure across a corresponding breaking region, the second width being narrower than the first width conductive to breaking at the breaking region for separating the attachment form the body (see figs. 1-2, 4-7, col. 2, ll. 46-53, annaoted figure above).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Kopelman/Schulhof with the narrowed breaking point of the support as taught by Pearlman in order to easily remove the attachment from the body without the need for any other tools and control the location of the breaking point. Kopelman/Schulhof/Pearlman teaches the invention as substantially claimed and discussed above, however does not specifically teach the multiple supports including two or more supports connected to laterally opposing surfaces of the dental attachment with respect to the body to support the attachment with respect to the aperture of the body.
Fornoff teaches a dental attachment placement apparatus including the multiple supports including at least two supports connected to laterally opposing surfaces the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
With respect to claim 28, Kopelman teaches a removable dental attachment placement apparatus 100, comprising a dental attachment 358 having an affixing surface for bonding to a surface of a particular tooth and an exterior surface opposite the affixing surface (see fig. 2a), the affixing surface having a contour that mates with a surface contour of the surface of the particular tooth, the exterior surface having engagement surfaces configured to engage with a dental appliance to apply a force to the particular tooth, a body 110 having a first surface having a first contour corresponding to a tooth contour of one or more tooth surfaces of one or more teeth(see figs. 2a, 8, par. 65-66, 74), the first surface being configured to mate with the one or more teeth when the removable dental attachment placement template is placed on the one or more teeth (see figs. 1-2b, the first surface being inner surface), a second surface opposite the first surface (see figs. 1-2b, the outer surface), the second surface having at least one aperture extending from the second surface to the first surface (see 
Schulhof teaches a removable dental attachment placement template comprising one or more supports 22 coupled to the dental attachment 25/29 and integrally formed as part of the body 20 (par. 27), the one or more supports 22 supporting the dental attachment 25/29 spaced from the body, wherein the one or more supports are configured to align the dental attachment with respect to the surface of the particular tooth when the first surface mates with the one or more teeth (pars. 37, 41), wherein a 
Pearlman teaches a support for connecting an attachment for placement and breaking away from the attachment after placement, having a first width as measured along the perimeter of the body and a second width as measure across a corresponding breaking region, the second width being narrower than the first width conductive to breaking at the breaking region for separating the attachment form the body (see figs. 1-2, 4-7, col. 2, ll. 46-53, annaoted figure above).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Kopelman/Schulhof with the narrowed breaking point of the support taught by Pearlman in order to easily remove the attachment from the body without the need for any other tools and control the location of the breaking point. Kopelman/Schulhof/Pearlman teaches the invention as substantially claimed and discussed above, however does not specifically teach the supports including two or more supports connected to laterally opposing surface of the dental attachment with respect to the body to support the dental attachment within the aperture.
Fornoff teaches a dental attachment placement apparatus including the multiple supports including at least two supports connected to laterally opposing surfaces the attachment with respect to the body (see figs. 6-7, such that the supports are the elements on either side of the body 21 forming the connection 23 on the upper and lower surface of the attachment 4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the arrangement of the multiple supports as taught by Kopelman/Schulhof/Pearlman with the two supports connected to laterally opposing surfaces the attachment with respect to the body in order to support the attachment in any desired orientation to deliver the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
Kopelman further teaches with respect to claims 30 and 32, wherein the size of the aperture is larger than an affixing surface of the dental attachment such that when the affixing surface of the dental attachment is placed into the aperture the affixing surface of the dental attachment will be located at the attachment portions of the at least one or more teeth (see fig. 8d, par. 99), with respect to claim 31, wherein the body orients that dental attachment at a particular orientation with respect to the surface of the particular tooth (see figs.5-6, 8d) and with respect to claim 36, wherein the first surface is configured to mate with two or more adjacent teeth (see figs. 1). Kopelman teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein the one or more supports are configured to be separated from the dental attachment by breaking the breaking region or exposing the breaking region to a release agent and wherein the body and the dental attachment are made of the same material.
Schulhof teaches with respect to claim 37, the one or more supports are configured to be separated from the dental attachment by breaking the breaking region (see figs. 1-2, pars. 37, 43, the supports are one piece with the attachment, therefore, they are broken when removed from the attachment 29/25) and with respect to claim 38 wherein the body and the dental attachment are made of the same material (par. 42).It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Kopelman with the supports as taught by Schulhof in order to reduce the 
With respect to claim 43, Kopelman teaches the dental attachment placement apparatus wherein the body is configured to align the attachment on the particular tooth such that the one or more engagement surfaces of the attachment is correctly positioned and orientated with respect to a corresponding engagement surface of a dental appliance (see above 112 rejection, it is noted that that the attachment is placed in the desired location and therefore, capable of functioning as claimed).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 15, 18, 21, 25, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8, 15-17, 20-22, 26 and 31 of copending Application No. 15/623,263 (reference application). Although 
The limitations of claims 7, 15, 21, and 27-28 of ‘263 are taught by claims 7-8, 21-22, 26, 28 and 32-33 of application ‘263. While is noted that the claims are not identical, the claimed structure including the body with an aperture, supports to align the attachment over the particular position are claimed. With respect to the different functional limitations, it is noted that the structure would be capable of functioning as claimed, therefore the claims limitations are met.  With respect to the arrangement of the supports it is noted that it would have been an obvious matter of design choice to arrange the plurality of supports to be on opposing lateral sides of the attachment in order to provide support around the attachment and since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
With respect to claim 18 of the current application, see claims 32-33 of ‘527
With respect to claims 25 and 31 of the current application, see claim 28 of ‘527
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art of Kopelman and Schulhof and Pearlman and Walshein does not teach the claimed limitation of the supports being arranged on opposing sides of the attachment with respect to the body. It is noted that the prior art of Fornoff has been cited to teach the claimed limitations, therefore, the applicants arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/9/2021